Case 1:19-cr-20731-KMM Document 31 Entered on FLSD Docket 12/06/2019 Page 1 of 8



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                          19-cr-20731-KMM

  UNITED STATES OF AMERICA,

  v.

  LEONARDO ANCHICO JIMENEZ,

         Defendant.
  - - - - - - - - - - - - - - - -I

                                        PLEA AGREEMENT

         The United States Attorney's Office for the Southern District of Florida ("this Office") and

  Leonardo Anchico Jimenez (hereinafter referred to as the "Defendant") enter into the following

  agreement:

         1.      The Defendant agrees to plead guilty to Count 1 of the Indictment. Count 1

  charges the Defendant with conspiracy to possess with intent to distribute five (5) kilograms or

  more of cocaine while on board a vessel subject to the jurisdiction of the United States, in violation

  of Title 46, United States Code, Sections 70503(a)(l) and 70506(b).

         2.      This Office agrees to dismiss the remaining Counts of the Indictment.

         3.      The Defendant is aware that the sentence will be imposed by the Court after

  considering the advisory Federal Sentencing Guidelines and Policy Statements (hereinafter

  "Sentencing Guidelines"). The Defendant acknowledges and understands that the Court will

  compute an advisory sentence under the Sentencing Guidelines and that the applicable guidelines

  will be determined by the Court relying in part on the results of a pre-sentence investigation by the

  Court's probation office, which investigation will commence after the guilty plea has been entered.
Case 1:19-cr-20731-KMM Document 31 Entered on FLSD Docket 12/06/2019 Page 2 of 8


  The Defendant is also aware that, under certain circumstances, the Court may depart from the

  advisory sentencing guideline range that it has computed, and may raise or lower that advisory

  sentence under the Sentencing Guidelines. The Defendant is further aware and understands that

  the Court is required to consider the advisory guideline range determined under the Sentencing

  Guidelines, but is not bound to impose a sentence within that advisory range; the Court is

  permitted to tailor the ultimate sentence in light of other statutory concerns, and such sentence may

  be either more severe or less severe than the Sentencing Guidelines' advisory range. Knowing

  these facts, the Defendant understands and acknowledges that the Court has the authority to

  impose any sentence within and up to the statutory maximum authorized by law for the offenses

  identified in paragraph 1 and that the Defendant may not withdraw the plea solely as a result of the

  sentence imposed.

         4.      The Defendant also understands and acknowledges that as to Count I, the Court

  must impose a mandatory minimum sentence of ten (10) years' imprisonment, unless the

  Defendant is safety valve eligible, and may impose a statutory maximum of up to life

  imprisonment, followed by a term of supervised release of at least five years and up to life. In

  addition to a term of imprisonment and supervised release, the Court may also impose a fine of up

  to $10,000,000, and may order forfeiture.

         5.      The Defendant further understands and acknowledges that, in addition to any

  sentence imposed under paragraph 4 of this agreement, a special assessment in the amount of

  $100 will be imposed on the Defendant. The Defendant agrees that any special assessment

  imposed shall be paid at the time of sentencing. If the Defendant is financially unable to pay the

  special assessment, the Defendant agrees to present evidence to this Office and the Court at the

  time of sentencing as to the reasons for the Defendant's failure to pay.


                                                   2
Case 1:19-cr-20731-KMM Document 31 Entered on FLSD Docket 12/06/2019 Page 3 of 8


         6.      This Office reserves the right to inform the Court and the probation office of all

  facts pertinent to the sentencing process, including all relevant information concerning the

  offenses committed, whether charged or not, as well as concerning the Defendant and the

  Defendant's background.      Subject only to the express terms of any agreed-upon sentencing

  recommendations contained in this agreement, this Office further reserves the right to make any

  recommendation as to the quality and quantity of punishment.

         7.      This Office agrees that it will recommend at sentencing that the Court reduce by

  two levels the sentencing guideline level applicable to the Defendant's offense, pursuant to

  Section 3El.l(a) of the Sentencing Guidelines, based upon the Defendant's recognition and

  affirmative and timely acceptance of personal responsibility. If at the time of sentencing the

  Defendant's offense level is determined to be 16 or greater, this Office will file a motion

  requesting an additional one level decrease pursuant to Section 3El.l(b) of the Sentencing

  Guidelines, stating that the Defendant has assisted authorities in the investigation or prosecution of

  the Defendant's own misconduct by timely notifying authorities of the Defendant's intention to

  enter a plea of guilty, thereby permitting the government to avoid preparing for trial and permitting

  the government and the Court to allocate their resources efficiently. This Office, however, will

  not be required to make these recommendations if the Defendant: (1) fails or refuses to make a full,

  accurate and complete disclosure to the probation office of the circumstances surrounding the

  relevant offense conduct; (2) is found to have misrepresented facts to the government prior to

  entering into this plea agreement; or (3) commits any misconduct after entering into this plea

  agreement, including but not limited to committing a state or federal offense, violating any term of

  release, or making false statements or misrepresentations to any governmental entity or official.

         8.      This Office and the Defendant agree that, although not binding on the probation

  office or the Court, they will jointly recommend that, pursuant to Section SC 1.2 of the Sentencing
                                                    3
Case 1:19-cr-20731-KMM Document 31 Entered on FLSD Docket 12/06/2019 Page 4 of 8


  Guidelines, the Court impose a sentence without regard to any statutory minimum sentence

  identified in paragraph 4 above, provided that: (a) the Defendant is not found to have more than

  one criminal history point, as determined under the Sentencing Guidelines; (b) not later than the

  time of the sentencing hearing Defendant provides to this Office a written statement truthfully

  setting forth all information and evidence Defendant has concerning the offense or offenses that

  were part of the same course of conduct or of a common scheme or plan as charged in the

  indictment; and (c) the Defendant is not found to have used violence or threats of violence, or to

  have possessed a firearm or other dangerous weapon in connection with the offense; that the

  offense did not result in death or serious bodily injury to any person; and that Defendant is not

  found to have been an organizer, leader, manager or supervisor of others in the offense.

         9.      The Defendant is aware that the sentence has not yet been determined by the Court.

  The Defendant also is aware that any estimate of the probable sentencing range or sentence that the

  Defendant may receive, whether that estimate comes from the Defendant's attorney, this Office, or

  the probation office, is a prediction, not a promise, and is not binding on this Office, the probation

  office or the Court. The Defendant understands further that any recommendation that this Office

  makes to the Court as to sentencing, whether pursuant to this agreement or otherwise, is not

  binding on the Court and the Court may disregard the recommendation in its entirety. The

  Defendant understands and acknowledges, as previously acknowledged in paragraph 3 above, that

  the Defendant may not withdraw his plea based upon the Court's decision not to accept a

  sentencing recommendation made by the Defendant, this Office, or a recommendation made

  jointly by the Defendant and this Office.

         10.     The Defendant agrees that he shall cooperate fully with this Office by: (a)

  providing truthful and complete information and testimony, and producing documents, records

  and other evidence, when called upon by this Office, whether in interviews, before a grand jury, or
                                                    4
Case 1:19-cr-20731-KMM Document 31 Entered on FLSD Docket 12/06/2019 Page 5 of 8


  at any trial or other Court proceeding; (b) appearing at such grand jury proceedings, hearings,

  trials, and other judicial proceedings, and at meetings, as may be required by this Office; and ( c) if

  requested by this Office, working in an undercover role under the supervision of, and in

  compliance with, law enforcement officers and agents. In addition, the Defendant agrees that he

  will not protect any person or entity through false information or omission, that he will not falsely

  implicate any person or entity, and that he will not commit any further crimes.

          11.    This Office reserves the right to evaluate the nature and extent of the Defendant's

  cooperation and to make that cooperation, or lack thereof, known to the Court at the time of

  sentencing. If in the sole and unreviewable judgment of this Office the Defendant's cooperation is

  of such quality and significance to the investigation or prosecution of other criminal matters as to

  warrant the Court's downward departure from the advisory sentencing range calculated under the

  Sentencing Guidelines and/or any applicable minimum mandatory sentence, this Office may make

  a motion prior to sentencing pursuant to Section SKI.I of the Sentencing Guidelines and/or Title

  18, United States Code, Section 3553(e), or subsequent to sentencing pursuant to Rule 35 of the

  Federal Rules of Criminal Procedure, informing the Court that the Defendant has provided

  substantial assistance and recommending that the Defendant's sentence be reduced. The

  Defendant understands and agrees, however, that nothing in this agreement requires this Office to

  file any such motions, and that this Office's assessment of the quality and significance of the

  Defendant's cooperation shall be binding as it relates to the appropriateness of this Office's filing

  or non-filing of a motion to reduce sentence.

          12.    The Defendant understands and acknowledges that the Court is under no obligation

  to grant a motion for reduction of sentence filed by this Office. In addition, the Defendant further

  understands and acknowledges that the Court is under no obligation of any type to reduce the

  Defendant's sentence because of the Defendant's cooperation.
                                                    5
Case 1:19-cr-20731-KMM Document 31 Entered on FLSD Docket 12/06/2019 Page 6 of 8


          13.    The Defendant is aware that Title 18, United States Code, Section 3742 and Title

  28, United States Code, Section 1291, afford the Defendant the right to appeal the sentence

  imposed in this case. Acknowledging this, in exchange for the undertakings made by the United

  States in this plea agreement, the Defendant hereby waives all rights conferred by Sections 3742

  and 1291 to appeal any sentence imposed, including any restitution order, or to appeal the manner

  in which the sentence was imposed, unless the sentence exceeds the maximum permitted by statute

  or is the result of an upward departure and/or an upward variance from the advisory guideline

  range that the Court establishes at sentencing. The Defendant further understands that nothing in

  this agreement shall affect the government's right and/or duty to appeal as set forth in Title 18,

  United States Code, Section 3742(b), and Title 28, United States Code, Section 1291. However,

  if the United States appeals the Defendant's sentence pursuant to Sections 3742(b) and 1291, the

  Defendant shall be released from the above waiver of appellate rights. By signing this agreement,

  the Defendant acknowledges that the Defendant has discussed the appeal waiver set forth in this

  agreement with the Defendant's attorney.
                                                                                                            I
          14.    The Defendant also agrees to assist this Office in all proceedings, whether

  administrative or judicial, involving the forfeiture to the United States of all rights, title, and
                                                                                                            I
                                                                                                            I

  interest, regardless of their nature or form, in all assets, including real and personal property, cash

  and other monetary instruments, wherever located, which the Defendant or others to the
                                                                                                            I
  Defendant's knowledge have accumulated as a result of illegal activities. Such assistance will

  involve the Defendant's agreement to the entry of an order enjoining the transfer or encumbrance
                                                                                                            I
                                                                                                            I


  of assets that may be identified as being subject to forfeiture, including but not limited to those
                                                                                                            l
                                                                                                            I
  specific real and personal properties set forth in the forfeiture counts of the Indictment.               Ir
                                                                                                            "
                                                                                                            (

                                                                                                            i
  Additionally, the Defendant agrees to identify as being subject to forfeiture all such assets, and to

  assist in the transfer of such property to the United States by delivery to this Office upon this
                                                                                                            t
                                                                                                            f-
                                                    6                                                       l
                                                                                                            t
                                                                                                            I
                                                                                                            I
Case 1:19-cr-20731-KMM Document 31 Entered on FLSD Docket 12/06/2019 Page 7 of 8


  Office's request, all necessary and appropriate documentation with respect to said assets,

  including consents to forfeiture, quit claim deeds and any and all other documents necessary to

  deliver good and marketable title to said property.
                                                                                                         t
         15.     The Defendant knowingly and voluntarily agrees to waive any claim or defense the        I
                                                                                                         i
  Defendant may have under the Eighth Amendment to the United States Constitution, including

  any claim of excessive fine or penalty with respect to the forfeited assets.
                                                                                                         I
         16.     Defendant recognizes that pleading guilty may have consequences with respect to
                                                                                                         i
  the Defendant's immigration status if the Defendant is not a natural-born citizen of the United

  States. Under federal law, a broad range of crimes are removable offenses. In addition, under
                                                                                                         II
                                                                                                         I
  certain circumstances, denaturalization may also be a consequence of pleading guilty to a crime.       il
  Removal, denaturalization, and other immigration consequences are the subject of a separate
                                                                                                         I

  proceeding, however, and Defendant understands that no one, including the Defendant's attorney

  or the Court, can predict to a certainty the effect of the Defendant's conviction on the Defendant's

  immigration status. Defendant nevertheless affirms that the Defendant wants to plead guilty

  regardless of any immigration consequences that the Defendant's plea may entail, even if the

  consequence is the Defendant's denaturalization and automatic removal from the United States.




                                                    7
Case 1:19-cr-20731-KMM Document 31 Entered on FLSD Docket 12/06/2019 Page 8 of 8


          17.   This is the entire agreement and understanding between this Office and the

  Defendant. There are no other agreements, promises, representations, or understandings.



                                             ARIANA FAJARDO ORSHAN
                                             UNITED STATES ATTORNEY


  Date:                               By:




  Date:                               By:
                                             DAVI D    T,
                                             COUNSEL FOR DEFENDANT

  Date:   J?,.'S,Jo/                  By:
                                             LEONARDO ANCHICO JIMENEZ
                                             DEFENDANT




                                                8
